Exhibit 10.1 [Published CUSIP Number: ] AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT Dated as of August 2, 2013 among THE PROVIDENCE SERVICE CORPORATION , as the Borrower, CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER, as the Guarantors, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, SUNTRUST BANK, as Syndication Agent BMO Harris bank, as Documentation Agent and THE OTHER LENDERS PARTY HERETO MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arrangers and Joint Book Managers i TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 31 Accounting Terms 32 Rounding 33 Times of Day 33 Letter of Credit Amounts 33 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 33 Commitments 33 Borrowings, Conversions and Continuations of Loans 34 Letters of Credit 37 Swing Line Loans 44 Prepayments 47 Termination or Reduction of Aggregate Revolving Commitments 49 Repayment of Loans 50 Interest 51 Fees 51 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate 52 Evidence of Debt 53 Payments Generally; Administrative Agent’s Clawback 53 Sharing of Payments by Lenders 55 Cash Collateral 55 Defaulting Lenders 56 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 58 Taxes 58 Illegality 62 Inability to Determine Rates 63 Increased Costs 63 Compensation for Losses 65 Mitigation Obligations; Replacement of Lenders 65 Survival 66 ARTICLE IV GUARANTY 66 The Guaranty 66 Obligations Unconditional 66 Reinstatement 67 Certain Additional Waivers 68 Remedies 68 Rights of Contribution 68 Guarantee of Payment; Continuing Guarantee 68 Keepwell 68 ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 69 Conditions of Initial Credit Extension 69 Conditions to all Credit Extensions 71 ARTICLE VI REPRESENTATIONS AND WARRANTIES 72 Existence, Qualification and Power 72 Authorization; No Contravention 72 ii Governmental Authorization; Other Consents 72 Binding Effect 73 Financial Statements; No Material Adverse Effect 73 Litigation 73 No Default 74 Ownership of Property; Liens 74 Environmental Compliance 74 Insurance 74 Taxes 75 ERISA Compliance 75 Subsidiaries 76 Margin Regulations; Investment Company Act 76 Disclosure 76 Compliance with Laws 77 Intellectual Property; Licenses, Etc 77 Solvency 77 Perfection of Security Interests in the Collateral 77 Business Locations 77 Labor Matters 78 Fraud and Abuse 78 Licensing and Accreditation 78 Reimbursement from Medical Reimbursement Programs 79 Captive Insurance Subsidiaries 79 OFAC 80 Patriot Act 80 ARTICLE VII AFFIRMATIVE COVENANTS 80 Financial Statements 80 Certificates; Other Information 81 Notices 82 Payment of Taxes 83 Preservation of Existence, Etc. 83 Maintenance of Properties 83 Maintenance of Insurance 84 Compliance with Laws 84 Books and Records 85 Inspection Rights 85 Use of Proceeds 85 Additional Subsidiaries 85 ERISA Compliance 86 Pledged Assets 86 Further Assurances 87 Post-Closing Matters 87 ARTICLE VIII NEGATIVE COVENANTS 87 Liens 87 Investments 90 Indebtedness 91 Fundamental Changes 93 Dispositions 93 Restricted Payments 94 Change in Nature of Business 94 Transactions with Affiliates and Insiders 95 iii Burdensome Agreements 95 Use of Proceeds 96 Financial Covenants 96 Prepayment of Other Indebtedness, Etc. 96 Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of Entity 97 Excluded Subsidiaries 97 Healthcare Permits; Healthcare Fines 97 Sanctions 97 ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 98 Events of Default 98 Remedies Upon Event of Default Application of Funds ARTICLE X ADMINISTRATIVE AGENT Appointment and Authority Rights as a Lender Exculpatory Provisions Reliance by Administrative Agent Delegation of Duties Resignation of Administrative Agent Non-Reliance on Administrative Agent and Other Lenders No Other Duties; Etc. Administrative Agent May File Proofs of Claim Collateral and Guaranty Matters Treasury Management Banks and Swap Banks ARTICLE XI MISCELLANEOUS Amendments, Etc. Notices and Other Communications; Facsimile Copies No Waiver; Cumulative Remedies; Enforcement Expenses; Indemnity; and Damage Waiver Payments Set Aside Successors and Assigns Treatment of Certain Information; Confidentiality Set-off Interest Rate Limitation Counterparts; Integration; Effectiveness; Amendment and Restatement Survival of Representations and Warranties Severability Replacement of Lenders Governing Law; Jurisdiction; Etc . Waiver of Right to Trial by Jury Electronic Execution of Assignments and Certain Other Documents USA PATRIOT Act iv SCHEDULES 1.01(a) Excluded Subsidiaries 1.01(b) Existing Letters of Credit Commitments and Applicable Percentages Insurance Subsidiaries IP Rights 6.20(a) Locations of Real Property 6.20(b) Taxpayer and Organizational Identification Numbers 6.20(c) Changes in Legal Name, State of Formation and Structure Labor Matters Liens Existing on the Closing Date Investments Existing on the Closing Date Indebtedness Existing on the Closing Date Certain Addresses for Notices EXHIBITS A Form of Loan Notice B Form of Swing Line Loan Notice C Form of Revolving Note D Form of Swing Line Note E Form of Term Note F Form of Compliance Certificate G Form of Joinder Agreement H Form of Assignment and Assumption I Form of U.S. Tax Compliance Certificates J Form of Secured Party Designation Notice v AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT is entered into as of August 2, 2013 among THE PROVIDENCE SERVICE CORPORATION, a Delaware corporation (the “ Borrower ”), the Guarantors (defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. The Loan Parties are party to a Credit and Guaranty Agreement dated as of March 11, 2011 (as amended, supplemented and otherwise modified prior to the date hereof, the " Existing Credit Agreement ") with the lenders party thereto and Bank of America, N.A., as administrative agent. The parties to this Agreement desire to amend the Existing Credit Agreement as set forth herein and to restate the Existing Credit Agreement in its entirety to read as follows. This Agreement is not a novation of the Existing Credit Agreement. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below: “ Acquisition ”, by any Person, means the acquisition by such Person, in a single transaction or in a series of related transactions, of all or substantially all of the property of another Person or at least a majority of the Voting Stock of another Person, in each case whether or not involving a merger or consolidation with such other Person and whether for cash, property, services, assumption of Indebtedness, securities or otherwise. “ Administrative Agent ” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “ Administrative Agent Fee Letter ” means the letter agreement, dated July 2, 2013 among the Borrower, Bank of America and MLPF&S. “ Administrative Agent’s Office ” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 11.02 or such other address or account as the Administrative Agent may from time to time notify in writing to the Borrower and the Lenders. “ Administrative Questionnaire ” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “ Affiliate ” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “ Aggregate Revolving Commitments ” means the aggregate amount of the Revolving Commitments of all the Lenders. The aggregate principal amount of the Aggregate Revolving Commitments in effect on the Closing Date is ONE HUNDRED SIXTY-FIVE MILLION DOLLARS ($165,000,000). “ Agreement ” means this Amended and Restated Credit and Guaranty Agreement. “ Applicable Percentage ” means with respect to any Lender at any time, (a) with respect to such Lender’s Revolving Commitment at any time, the percentage of the Aggregate Revolving Commitments represented by such Lender’s Revolving Commitment at such time, subject to adjustment as provided in Section 2.15 ; provided that if the commitment of each Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired, then the Applicable Percentage of each Lender shall be determined based on the percentage of the Outstanding Amount of the Revolving Loans held by such Lender, giving effect to any subsequent assignments, and (b) with respect to such Lender’s portion of the outstanding Term Loan at any time, the percentage of the Outstanding Amount of the Term Loan held by such Lender at such time. The initial Applicable Percentage of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable. “ Applicable Rate ” means with respect to Revolving Loans, the Term Loan, Swing Line Loans, Letters of Credit Fees and the Commitment Fee, the following percentages per annum, based upon the Consolidated Leverage Ratio as set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Section 7.02(a) : Pricing Tier Consolidated Leverage Ratio Commitment Fee Letter of Credit Fee Eurodollar Rate Loans Base Rate Loans 1 ≥ 2.75:1.0 0.500% 2.50% 2.50% 1.50% 2 < 2.75:1.0 but ≥ 2.00:1.0 0.375% 2.25% 2.25% 1.25% 3 < 2.00:1.0 but ≥ 1.50:1.0 0.300% 2.00% 2.00% 1.00% 4 < 1.50:1.0 0.250% 1.75% 1.75% 0.75% Any increase or decrease in the Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall become effective as of the first Business Day immediately following the date a Compliance Certificate is delivered pursuant to Section 7.02(a) ; provided , however , that if a Compliance Certificate is not delivered when due in accordance with Section 7.02(a) , then, upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered and shall continue to apply until the first Business Day immediately following the date a Compliance Certificate is delivered in accordance with Section 7.02(a) , whereupon the Applicable Rate shall be adjusted based upon the calculation of the Consolidated Leverage Ratio contained in such Compliance Certificate. The Applicable Rate in effect from the Closing Date to the first Business Day immediately following the date a Compliance Certificate is delivered pursuant to Section 7.02(a) for the fiscal quarter ending September 30, 2013 shall be determined based upon Pricing Tier 2. Notwithstanding anything to the contrary contained in this definition, the determination of the Applicable Rate for any period shall be subject to the provisions of Section 2.10(b)
